Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 13, 1991, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the minutes indicates that the plea was entered knowingly, intelligently and voluntarily (see, People v Harris, 61 NY2d 9, 17). The defendant’s claim that his plea was rendered involuntary because he was not advised of the effect that the plea might have on his immigration status, is without merit. Deportation is merely a collateral consequence of a criminal conviction and accordingly, the failure to advise defendant of this possible outcome of his plea does not render *952the plea involuntary (see, People v Ford, 205 AD2d 798; People v Williams, 189 AD2d 910).
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.